       Case 1:19-cv-00090-JRH-BKE Document 38 Filed 05/14/20 Page 1 of 6

                                                                           FILED
                                                                     U.S.DiSTRICTCOUF
                                                                        AUGUSTA DIV.
              IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                                                                    ZOHflY [h PH l-'dlli
                              AUGUSTA DIVISION


JABARI LUCKETT,                                                    CLERK
                                                                       SO.DiST. OFGA.

        Plaintiff,

             V.                                    CV 119--090


JACK HANCOCK,

        Defendant.




                                  ORDER




       Before the Court is      Defendant's motion to dismiss.         (Doc.

18.)    For the following reasons, Defendant's motion is GRANTED IN

PART and DENIED IN PART.




                                I. BACKGROUND


       In June 2019, Plaintiff initiated the present action alleging

right to recovery under Section 1983.           (Compl., Doc. 1, at 1, 3-

5.)    Specifically, false arrest and malicious prosecution provide

the foundation for the Section 1983 claims.         (Id. at 3.) According

to the complaint. Plaintiff was arrested on suspicion of fraud.
(Id. at 4.)        Based upon Defendant's lies, Plaintiff was also

arrested and charged for making terroristic threats on September

16, 2016.      (Id.)   All charges were eventually dropped.        (Id.)

        The timeframe at issue is murky.        Plaintiff alleges that the

events giving rise to the claim occurred on September 16, 2016.
       Case 1:19-cv-00090-JRH-BKE Document 38 Filed 05/14/20 Page 2 of 6



(Id.)    Plaintiff then asserts that he spent the next fifteen months

in jail until the charges against him were dropped on June 16,

2017, nine months later.           (Id. at 4-5.)        Finally, the complaint

recounts an event occurring in jail on July 17, 2017.                (Id. at 5.)

At   this     point,   the   duration    of   Plaintiff's    incarceration       is

unclear.


        Defendant   moves to      dismiss    Plaintiff s   motion    pursuant    to

Federal Rule of Civil Procedure 12(b)(6) claiming the applicable

statutes of limitations bar Plaintiffs claims.                   (See generally

Mot.    to    Dismiss,   Doc.     18.)      Plaintiff    filed   a   response    in

opposition.      (Resp. Opp'n Mot. to Dismiss, Doc. 19.)



                                II. LEGAL STANDARD


       ''A statute of limitations bar is ^an affirmative defense, and

[a] plaintiff[] [is] not required to negate an affirmative defense

in [his] complaint."          La Grasta v. First Union Sec., Inc., 358

F.3d 840, 845 (11th Cir. 2004) (quoting Treqenza v. Great Am.

Commc'ns Co., 12 F.3d 717, 718 (7th Cir. 1993)).                 Thus, ^^a] Rule

12(b)(6)       dismissal     on    statute     of     limitations    grounds     is

appropriate only if it is apparent from the face of the complaint

that    the   claim is time-barred."           Bhd.    of Locomotive    Eng'rs    &

Trainmen Gen. Comm. of Adjustment CSX Transp. N. Lines v. CSX

Transp., Inc., 522 F.3d 1190, 1194 (11th Cir. 2008) (citation and

internal quotation marks omitted). In reviewing the timeliness of
      Case 1:19-cv-00090-JRH-BKE Document 38 Filed 05/14/20 Page 3 of 6



a claim at this stage, the district court accepts the complaint's

well-pleaded    allegations      as    true    and    construes     them    in   the

plaintiff's favor.      Id.




                                III. DISCUSSION


      The    Court    first    determines      the    applicable     statute      of

limitations for Plaintiff's Section 1983 claims.

A. Statute of Limitations - Section 1983 Claims


      "Section 1983 claims are tort actions, subject to the statute

of limitations governing personal injury actions in the state where

the [Section] 1983 action has been brought."                 DeYoung v. Owens,

646   F.3d   1319,    1324    (11th   Cir.    2011)   (citation     and    internal

quotation marks omitted).         Georgia maintains "a two-year statute

of limitations for personal injury actions" id. (citing O.C.G.A.

§ 9-3-33), "and that limitations period is two years from the

accrual of the right of action" Thompson v. Corr. Corp. of Am.,

485 F. App'x 345, 347 (11th Cir. 2012) (applying Georgia law).

"The question of when the limitations period begins to run" for a

Section 1983 claim, "however, is one of federal law."                       Uboh v.

Reno, 141 F.3d 1000, 1002 (11th Cir. 1998); accord Mullinax v.

McElhenney,     817    F.2d    711,   716,     716    n.2   (11th    Cir.    1987).

Generally, a Section 1983 claim accrues when "the plaintiff knows

or has reason to know that he has been injured."                    Mullinax, 817
    Case 1:19-cv-00090-JRH-BKE Document 38 Filed 05/14/20 Page 4 of 6



F.2d at 716.   Therefore, the Court advances to evaluate when each

cause of action accrued and whether each claim is timely.

B. False Arrest:


     It is unclear whether Plaintiff's false arrest claim is based

on the absence of a probable cause determination or lack of a

warrant, but either way, the claim is time-barred.          First, false

arrest and false imprisonment are often referred to together as

false imprisonment.   Wallace v. Kato, 549 U.S. 384, 388-89 (2007).

''A claim for false   arrest without a      warrant accrues    ^when the

plaintiff has a complete and present cause of action, that is,

when the plaintiff can file suit and obtain relief.'"            White v.

Hiers, 652 F. App'x 784, 786 (11th Cir. 2016) (quoting Wallace,

549 U.S. at 388).       Because ''a false imprisonment consists of

detention without legal process, a false imprisonment ends once

the plaintiff becomes held pursuant to such process - when, for

example, he is bound over by a magistrate or arraigned on charges."

Id. (quoting Wallace, 549 U.S. at 389); accord Burqest v. McAfee,

264 F. App'x 850, 852 (11th Cir. 2008); Jones v. Union City, 450
F. App'x 807, 809 (11th Cir. 2011).

     Although the complaint omits any specific date Plaintiff was

bound over by a magistrate or arraigned, it is readily deduced
from the face of the complaint that Plaintiff s claim for false

imprisonment accrued sometime near September 16, 2016, the alleged
date of his arrest.    Under Georgia law, a person arrested without
    Case 1:19-cv-00090-JRH-BKE Document 38 Filed 05/14/20 Page 5 of 6



a warrant must appear before a judicial officer within forty-eight

hours    and    within   seventy-two         hours   if    arrested     pursuant     to    a

warrant.       O.C.G.A. §§ 17-4-62, 17-4-26; accord Ga. Unif. Super. Ct.

R. 26.1       ('^Immediately following         any   arrest       but not later      than

[forty-eight]         hours   if   the   arrest      was    without    a   warrant,       or

[seventy-two] hours following an arrest with a warrant, unless the

accused has made bond in the meantime, the arresting officer or

the law officer having custody of the accused shall present the

accused in person before a magistrate or other judicial officer

for first appearance.''); Ga. Unif. Mag. Ct. R. 25.1.                        Plaintiff's

false imprisonment claim accrued, therefore, at the latest, on

September       19,    2016.       See   Burgest,          264    F.   App'x    at   852.

Consequently, the statute of limitations expired in September

2018, several months before Plaintiff filed the present action in

June 2019.       For these reasons. Plaintiff's false arrest claim is

time-barred.


C. Malicious Prosecution


        The    accrual    date     for   a    malicious      prosecution        claim     is

different than the accrual date for a false imprisonment claim.                            A

claim    for     malicious     prosecution      accrues          when "the     underlying

criminal proceedings have resolved in the plaintiff's favor."

McDonough v. Smith, 139 S. Ct. 2149, 2156 (2019) (citing Heck v.

Humphrey, 512 U.S. 477, 484 (1994)); accord Uboh, 141 F.3d at 1006;

Burgest, 264 F. App'x at 852-53.
      Case 1:19-cv-00090-JRH-BKE Document 38 Filed 05/14/20 Page 6 of 6



      As discussed, the complaint makes difficult determining the

date the prosecution terminated in Plaintiff's favor.              In response

to   Defendant's    motion to dismiss, though.          Plaintiff attached a

dismissal of the charges against him in the Superior Court of

Jefferson County, Georgia, dated June 21, 2017, and filed June 23,

2017.    (Resp. Opp'n Mot. to Dismiss, at 2.)           Starting the two-year

statute of limitations at either date. Plaintiff's complaint filed

at the latest on June 19, 2019, is timely as to the malicious

prosecution claim.




                                IV.   CONCLUSION


        For   the   foregoing   reasons,    IT     IS   HEREBY   ORDERED   that

Defendant's motion to dismiss (Doc. 18) is GRANTED IN PART and

DENIED IN PART.       Plaintiff's claim for false arrest is DISMISSED,

and Plaintiff's claim for malicious prosecution may proceed.

        ORDER ENTERED at Augusta, Georgia, this             day of May, 2020.




                                                                 JUDGE

                                      UNITE^^TATES DISTRICT COURT
                                      ■"Snim^N DISTRICT OF GEORGIA
